   
EXHIBIT 10.1















June 30, 2020
Eugene Cavanaugh

[image00001.jpg]

Independent Contractor Agreement: (Interim Chief Financial Officer)
This Independent Contractor Agreement (“Agreement”) is entered into this 29th
day of June 2020, by and between USA Technologies, Inc. (“Company”) and Eugene
Cavanaugh (“Contractor”) in consideration of the mutual promises made herein, as
follows:
Term of Agreement:
This Agreement will become effective on the 1st day of July 2020 and will
continue in effect until the earlier to occur of (i) the Company’s appointment
of a permanent Chief Financial Officer, or (ii) either party’s termination of
this Agreement upon 10 days’ prior written notice to the other party.
Services to be Rendered by Contractor:
Contractor agrees to perform the duties of Interim Chief Financial Officer,
including, without limitation, such additional projects and services as
determined to be necessary by the Company.
Method of Performing Services:
Contractor will determine the method, details, and means of performing the
above-described services, including the determination of the need for and hiring
of additional resources or personnel at the discretion of the Company.  The
Company may control, direct, or otherwise supervise Contractor’s resources or
personnel in the performance of those services.
Schedule:
Contractor will devote his full-time business hours to the services during the
term of this Agreement.
Compensation:
In consideration for the services to be performed by Contractor, Company agrees
to pay Contractor $15,000 per month of service, payable monthly in arrears
within 10 days following the last day of the applicable month of service and
prorated for any partial month of service (the “Retainer”).  In addition,
Contractor will be eligible to receive a grant of 3,000 fully vested shares of
common stock of the Company per month of service, to be granted within 10 days
following the last day of each applicable month of service in accordance with
the Company’s equity incentive plans and grant procedures and prorated for any
partial month of service.  Contractor acknowledges subject to the following
policies of USA: Employee Manual, Code of Business Conduct and Ethics, as
amended; Blackout Period and Notification Policy; and Stock Ownership Guidelines
for Directors and Executive Officers as well as any other policies that may be
adopted by USA from time to time.  Upon termination of this Agreement, no
further payments or benefits shall be paid or
100 Deerfield Lane, Suite 300, Malvern, PA 19355  T 800.633.0340/610.989.0340  F
610.989.0344  www.usatech.com

--------------------------------------------------------------------------------

[image00001.jpg]
 
provided by the Company to Contractor other than any such payments or benefits
that are accrued and unpaid on the date of such termination pursuant to this
paragraph.
The Company may, at its option, pay Contractor the Retainer by business check or
electronic funds transfer (ACH), and Contractor agrees to complete the
applicable forms to authorize such ACH payments if requested by the Company. 
Contractor will deliver to the Company (i) a completed Form W-9 as soon as
reasonably practicable following execution of this Agreement, and (ii) an
invoice for each month of service within 5 days following the last day of each
applicable month of service in a format agreed to by Contractor and the Company.
Company will also pay reasonable travel expenses incurred by Contractor.

Independent Contractor Relationship; Taxes:
The parties hereto expressly intend that Contractor render the services
described in this Agreement as an independent contractor, and not an employee,
of the Company or any of its subsidiaries.  Therefore, Contractor acknowledges
and agrees that Contractor will not be eligible to participate in any employee
benefit, compensation, or bonus plans or programs sponsored by the Company or
any of its subsidiaries, and expressly waives any right to participate that may
be deemed to exist.  In addition, Contractor expressly acknowledges and agrees
that Contractor is solely responsible for payment of any and all taxes payable
in connection with the compensation and benefits to be paid or provided to
Contractor under this Agreement, and that the Company shall not withhold any
such taxes from such compensation and benefits unless the Company determines
that it is required to do so by applicable law.
Tools and Instruments:
At its discretion, the Company will supply all tools, equipment, and supplies
required to perform the services under this Agreement.
Assignment:
Neither this Agreement nor any duties or obligations under this Agreement may be
assigned by Company or Contractor without the prior written consent of
Contractor and Company.
Confidentiality and Non-Disclosure:
                    Contractor will have access to, and may create and receive,
confidential information of the Company, all of which has been/ will be
developed at considerable risk and expense to the Company.  Contractor
acknowledges that confidential information is a valuable and unique asset of the
Company, and includes, without limitation, all information of a confidential or
proprietary nature that relates to the Company and its subsidiaries in any way,
including information relating to the Company’s and its subsidiaries’ business,
customers, products and services, pricing, intellectual property, suppliers, and
employees.  Contractor agrees that Contractor: (i) shall keep confidential and
not disclose or reveal any confidential information to any person or entity, and
(ii) Contractor shall not use for Contractor’s own benefit or for the benefit of
any third party, any of the Company’s confidential information, except for and
on behalf of the Company in the course of performing Contractor’s services to
and for the benefit of the Company, unless the Company consents in advance in
writing to the disclosure or use of any of the confidential information.
100 Deerfield Lane, Suite 300, Malvern, PA 19355  T 800.633.0340/610.989.0340  F
610.989.0344  www.usatech.com
 

--------------------------------------------------------------------------------

[image00001.jpg]
 
(a)
Ownership of Confidential Information: Contractor acknowledges and agrees that,
as between Contractor and the Company, all confidential information is and at
all times will be the exclusive property of the Company, to be used by
Contractor only as expressly authorized by this Agreement, and that Contractor
has no claim or right to the continued use or possession of such confidential
information following termination of Contractor’s engagement by the Company. 
Contractor agrees that, and upon termination of Contractor’s engagement,
Contractor will not retain any confidential information, including, without
limitation, documents, files or other materials, and will promptly return to the
Company any confidential information in Contractor’s possession or custody.

(b)
Return of Company Property: At any time at the Company’s request during the term
of this Agreement or upon termination of Contractor’s retention by the Company,
whichever occurs first, Contractor promptly shall return to the Company all
confidential information and other property of the Company in Contractor’s
control or possession, in any media or format whatsoever, and Contractor shall,
unless otherwise directed by the Company, delete or destroy all electronic data
and/or other information of the Company stored in electronic form or media on
Contractor’s laptop, computer, notebook, iPad, cell phone or other electronic
equipment or storage.  At the Company’s request, Contractor agrees to certify in
writing to the Company that Contractor has complied with the requirements of
this Agreement.

Notices:
Any notices to be given hereunder by either party to the other may be made
either by personal delivery or by mail, registered or certified, postage prepaid
with return receipt requested.  Mailed notices shall be addressed to the parties
at the following addresses:
Company:  USA Technologies 100 Deerfield Ln. Suite 300, Malvern PA
19335          
Contractor:
________________________________________________________________________________
       

Each party may change the above address by written notice in accordance with
this paragraph.  Notices delivered personally shall be deemed communicated as of
the date of actual receipt; mailed notices shall be deemed communicated as of
three (3) days after the date of mailing.
Entire Agreement:
This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the performance of services
by Contractor for Company, and contains all of the covenants and agreements
between the parties with respect to the rendering of such services in any manner
whatsoever.  Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid or binding.  Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged.
100 Deerfield Lane, Suite 300, Malvern, PA 19355  T 800.633.0340/610.989.0340  F
610.989.0344  www.usatech.com
 

--------------------------------------------------------------------------------

[image00001.jpg]
 
Partial Invalidity:
If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated in any
way.
Governing Law:
This Agreement shall be governed by and construed in accordance with the laws of
the State of Pennsylvania.


Company, by         

/s/ Alyssa Braniecki
 
Date

6/30/2020
  Manager of Human Resources    

Contractor, by

/s/ Eugene Cavanaugh
 
Date          
6/30/2020   Interim Chief Financial Officer    






100 Deerfield Lane, Suite 300, Malvern, PA 19355  T 800.633.0340/610.989.0340  F
610.989.0344  www.usatech.com



--------------------------------------------------------------------------------

